     Case 2:15-cr-00205-TLN-EFB Document 153 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:15-cr-0205-TLN-EFB
12                          Respondent,
13             v.                                       ORDER
14    MATTHEW MULLER,
15                          Movant.
16

17            Matthew Muller is a federal prisoner proceeding without counsel in this motion to vacate

18   brought under 28 U.S.C. § 2255. The motion has been referred to the undersigned magistrate

19   judge.

20            Movant requests an extension of time to file his response to the government’s motion to

21   dismiss. ECF No. 152. The motion is GRANTED, and movant shall file his response, if any, on

22   or before July 10, 2020.

23            So ordered.

24   DATED: July 1, 2020.

25

26

27

28
